Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Koo et al. (US Patent No. US 10342121 B2 and Koo hereinafter)
Regarding Claim 1, Koo discloses (figs. 15-16) a portable information device comprising:  a first chassis (1100); a second chassis (1200) rotatably (hinge portion 1300) coupled to said first chassis; a display, covering said first and second chassis, includes a folding region (111-114) located between said first and second chassis; and 
a flexible sheet-shaped member (10), covering a back surface of said display, is attached to a first fixed point (120) located at a position offset from a center of said folding region to a side of said first chassis, and is attached to a second fixed point (120) located at a position offset from said center of said folding region to a side of said second chassis,  wherein said sheet-shaped member includes: a first strength changing section in which a flexural strength decreases gradually from said first fixed point 

    PNG
    media_image1.png
    760
    910
    media_image1.png
    Greyscale







Regarding Claim 2, Koo discloses (figs. 15-16) the portable information device of Claim 1, wherein said folding region is movable relative to said first and second chassis (shows fig 16).  

Regarding Claim 3, Koo discloses (figs. 15-16) the portable information device of Claim 1, wherein said first inflection point is where a bending direction is reversed from said first fixed point towards said center of said folding region, and said second inflection point is where said bending direction is reversed from said second fixed point towards said center of said folding region (see annotated fig.15).  

Regarding Claim 4, Koo discloses (figs. 15-16) the portable information device of Claim 1, wherein said sheet-shaped member further includes a third strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from said center of said folding region towards said first inflection point; and a fourth strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from said center of said folding region towards said second inflection point.  

    PNG
    media_image2.png
    755
    902
    media_image2.png
    Greyscale

Regarding Claim 5, Koo discloses (figs. 15-16) the portable information device of Claim 1, wherein said sheet-shaped member includes a plurality of holes (111’), and said flexural strength of said sheet-shaped member gradually decreases by gradually increasing an aperture ratio of said holes in said sheet-shaped member (shows in fig. 15).  

Regarding Claim 9, Koo discloses (figs. 15-16) the portable information device of Claim 1, wherein when said portable information device is in a folded form, said first and second chassis are disposed to overlap each other, and a region of said display on the 

Regarding Claim 10, Koo discloses (figs. 15-16) a display assembly comprising: 
a display (11) having a folding region (111-114) in a position located between a first edge (left edge of 10) and a second edge (right edge of 10); and a flexible sheet-shaped member (100) covering a back surface of said display, 

    PNG
    media_image3.png
    614
    768
    media_image3.png
    Greyscale

wherein said sheet-shaped member includes a first strength changing section provided in a first position located between said first edge and said folding region in order to 

Regarding Claim 11, Koo discloses (figs. 15-16) the display assembly of Claim 10, wherein said sheet-shaped member further includes a third strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from a center of said folding region towards said first position; and a fourth strength changing section in which said flexural strength of said sheet-shaped member decreases gradually from said center of said folding region towards said second position.  

    PNG
    media_image4.png
    739
    906
    media_image4.png
    Greyscale


Regarding Claim 12, Koo discloses (figs. 15-16) the display assembly of Claim 10, wherein said sheet-shaped member includes a plurality of holes (111’), and said flexural strength of said sheet-shaped member gradually decreases by gradually increasing an aperture ratio of said holes in said sheet-shaped member.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al in view of Kim et al (US Patent No. 10915140 B2 and Kim hereinafter)
Regarding Claim 6, Koo discloses the portable information device of Claim 1. Koo does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by gradually reducing a thickness of said sheet-shaped member. However, Kim teaches (see annotated fig. 13 below)  wherein said flexural strength of said sheet-shaped member (SP and BFP) gradually decreases by gradually reducing a thickness of said sheet-shaped member. 

    PNG
    media_image5.png
    552
    769
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reduced a thickness of said sheet-shaped member of Kim to device of Koo in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 7, Koo discloses the portable information device of Claim 1. Koo does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet whose thickness gradually decreases.  However, Kim teaches (see annotated fig. 13 above) wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet (SP) whose thickness gradually decreases. It would have been obvious to one of ordinary skill in the art before the 

Regarding Claim 8, Koo discloses the portable information device of Claim 1. Koo does not explicitly disclose wherein a conductive sheet is provided on a surface or a back surface of said sheet-shaped member. However, Kim teaches (fig. 13) wherein a conductive sheet (SP) is provided on a surface or a back surface of said sheet-shaped member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an conductive sheet whose thickness gradually decreases of Kim to device of Koo in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.
  
Regarding Claim 13, Koo discloses the display assembly of Claim 10. Koo does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by gradually reducing a thickness of said sheet-shaped member.  However, Kim teaches wherein said flexural strength of said sheet-shaped member (SP and BFP)  gradually decreases by gradually reducing a thickness of said sheet-shaped member (see annotated fig. 13 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine reduced a thickness of said sheet-shaped member of Kim to the display assembly of Koo in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 14, Koo discloses the display assembly of Claim 10. Koo does not explicitly disclose wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet whose thickness gradually decreases. However, Kim teaches wherein said flexural strength of said sheet-shaped member gradually decreases by fixing, to said sheet-shaped member, an auxiliary sheet whose thickness gradually decreases (see annotated fig. 13 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an auxiliary sheet whose thickness gradually decreases of Kim to the display assembly of Koo in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.

Regarding Claim 15, Koo discloses the display assembly of Claim 10. Koo does not explicitly disclose wherein a conductive sheet is provided on a surface or a back surface of said sheet-shaped member. However, Kim teaches (fig. 13) wherein a conductive sheet (SP) is provided on a surface or a back surface of said sheet-shaped member. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an conductive sheet whose thickness gradually decreases of Kim to the display assembly of Koo in order to provide flexibility and to prevent damage of elements due to a deformation of the folding area.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841